Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2016

                                      No. 04-15-00721-CR

                                      Jimmy James BRITE,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1419
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

        Appellant was represented by appointed counsel in this appeal. On November 2, 2016,
we issued our opinion and judgment affirming the trial court’s judgment. Appellant, pro se, has
filed a motion for a free copy of the appellate record. “[N]othing in the United States
Constitution, the Texas Constitution, or any statute or rule requires the convicting county to
provide a free copy of the trial record to an appellant for purposes of filing a pro se petition of
discretionary review.” Ex parte Trainer, 181 S.W.3d 358, 359 (Tex. Crim. App. 2005).
Accordingly, we deny the motion.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2016.
___________________________________
Keith E. Hottle
Clerk of Court